662 S.E.2d 556 (2008)
Curtis L. SANGSTER
v.
The Honorable W. Osmond SMITH, III, Senior Resident Judge of Caswell County.
No. 182P08.
Supreme Court of North Carolina.
April 24, 2008.
Curtis Sangster, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for State.


*557 ORDER

Upon consideration of the petition filed by Plaintiff on the 16th day of April 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Caswell County:
"Denied by order of the Court in Conference this the 24th day of April 2008."